Case 2:20-cv-00012-JRS-MJD Document 48 Filed 07/29/20 Page 1 of 3 PageID #: 606




                                                                           FILED
                                                                    4:54 pm, Jul 29, 2020
                                                                    U.S. DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                     Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 48 Filed 07/29/20 Page 2 of 3 PageID #: 607
Case 2:20-cv-00012-JRS-MJD Document 48 Filed 07/29/20 Page 3 of 3 PageID #: 608
